DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 3, “which deform” should read --which deforms--.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milost (DE 102015201944 A1).
Regarding claim 1, Milost teaches A door-lock for household appliances, comprising a casing (12) having an opening (14) for the insertion of a hook carried by a door of a household appliance, - a cam (16) rotatable relative to the casing (12) about a first axis (A) between a retaining position and a release 

    PNG
    media_image1.png
    442
    672
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Milost teaches a door-lock according to claim 1, characterized in that said first side surface (annotated figure 1) and said second side surface (annotated figure 1) extend between a bottom surface (annotated figure 1) and a top surface (44), the second side surface (annotated figure 1) extending radially from the first side surface (second side surface extends from the curve at the edge of the first side surface).
Regarding claim 3, Milost teaches a door-lock according to claim 2, characterized in that the retaining portion (38) comprises an inclined ramp (42) which connects the bottom surface (annotated figure 1) to the first side surface (annotated figure 1).
Regarding claim 4, Milost teaches a door-lock according to claim 3, characterized in that said inclined surface (42) is set between the second side portion (annotated figure 1) and a rounded surface 
Regarding claim 5, Milost teaches a door-lock according to claim 3, characterized in that said arm (annotated figure 1) comprises an elastically deformable portion (36) which deforms elastically when said projection moves on said inclined ramp (42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675